       Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

IN RE: MARRIOTT                                   *
INTERNATIONAL CUSTOMER
DATA SECURITY BREACH                              *
LITIGATION
                                                  *
                                                            MDL No.: 19-md-2879
THIS DOCUMENT RELATES TO                          *
ALL ACTIONS                                                 JUDGE GRIMM
                                                  *
*      *       *      *       *        *      *       *     *      *       *        *     *

                                     JOINT STATUS REPORT

       Pursuant to the Court’s July 2, 2019 Order (ECF No. 313), the parties in the Consumer,

Financial Institution (“FI”), Government, Securities, and Shareholder Derivative Tracks submit

the following Joint Status Report.

                                      Status of the Pleadings

       In the Consumer Track, the Consumer Plaintiffs requested leave to file an amended

complaint on May 8, 2020. (ECF No. 577.) On July 16, 2020, the Court denied the Consumer

Plaintiff’s request for leave to amend without prejudice. (ECF No. 605.) Marriott timely filed

its answer on July 13, 2020. (ECF No. 604.)

       Accenture LLP’s motion to dismiss is fully briefed and has been awaiting ruling since

November 26, 2019. (ECF Nos. 464, 481, 504.) On January 8, 2020, the Court approved the

stipulation of dismissal without prejudice of Accenture plc. (ECF Nos. 521, 523.)

       In the FI Track, Marriott’s motion to dismiss was granted in part and denied in part on

February 7, 2020. (ECF No. 532.) Although Marriott’s answer was due on June 15, 2020,

pursuant to Judge Bredar’s April 10, 2020 Standing Order 2020-07, the parties agreed that

Marriott will postpone answering the FI Track Plaintiff’s First Amended Complaint given that
       Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 2 of 11



the FI Track Plaintiff has decided to withdraw its claim for reimbursement of fraudulent charges

and has moved for leave to file a second amended complaint.

       On March 31, 2020, the Court approved the Securities and Shareholder Derivative Track

parties’ proposed schedule for the amended complaints and their responses. (ECF Nos. 555,

559.) The parties in the Securities and Shareholder Derivative Tracks have been working with

parties from the other tracks and certain third parties to re-file documents previously filed under

seal in light of the Court’s orders regarding the Securities and Shareholder Derivative plaintiffs’

motion to unseal. (ECF Nos. 550, 592.) The relevant parties have re-filed the unsealed materials

on the public docket. (ECF Nos. 593-600, 603, 607-608.) The Securities and Shareholder

Derivative Track plaintiffs and Defendants agreed that July 10, 2020, would serve as the

Unsealing Date.

         Accordingly, the Securities Track Lead Plaintiff filed its Third Amended Consolidated

Complaint on July 24, 2020. (ECF No. 609.) Defendants’ answer or motion to dismiss is due by

September 8, 2020. (ECF Nos. 555, 559.) The Shareholder Derivative Plaintiffs have stipulated

with Defendants for an extension to file their Second Amended Consolidated Complaint by

August 21, 2020. Pursuant to the parties’ agreement, Defendants’ answer or motion to dismiss

would be due by October 5, 2020. (ECF Nos. 611, 559.)

                                            Discovery

       Since their May 29, 2020 Joint Status Report (ECF No. 583), the parties in the Consumer,

FI, and Government Tracks have continued to meet and confer regarding written discovery

responses, document productions, privilege issues, and third-party subpoenas. The parties in

those tracks will continue to do so.




                                                 2
        Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 3 of 11



        Participation by Plaintiffs in the Securities and Derivative Tracks has been limited due to

the discovery stay, and they continue to reserve their rights to seek additional discovery not

contemplated by parties to the Consumer, FI, and Government tracks, including, but not limited

to, identification of additional search terms, key custodians, key data sources, exclusions, and

third parties, when and if the stay is lifted.

        In the Consumer, FI, and Government Tracks, Marriott has continued to make rolling

productions of documents. To date, Marriott has produced nearly 2.5 million pages of

documents to Plaintiffs.

        In the Consumer Track, the parties have served various discovery requests, served

responses and objections thereto, and have met and conferred regarding certain of the requests,

responses, and objections, including Marriott’s assertion of privilege over certain documents

related to CrowdStrike’s role in assisting Marriott’s counsel with the post-incident investigation.

On July 17, 2020, the Consumer Plaintiffs submitted a letter to Special Master Facciola seeking

to compel Marriott to produce certain documents related to CrowdStrike, pursuant to the

Stipulated Order Regarding Discovery-Dispute Protocol. 1 (ECF No. 580.) Marriott’s opposition

letter brief is currently due August 14, 2020. The parties continue to meet and confer regarding

other issues including the Consumer Plaintiffs’ responses to Marriott’s first set of discovery and

certain of Marriott’s other responses to discovery (including its clawback of certain documents)

and, if appropriate, will seek the Special Master’s assistance pursuant to the Stipulated Order

Regarding Discovery Dispute Protocol.




1
 Plaintiffs in the Financial Institution and Government Tracks support the relief sought in the
Consumer Plaintiffs’ letter.


                                                 3
       Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 4 of 11



       The Consumer Plaintiffs have also served discovery requests on Accenture LLP, and the

parties are meeting and conferring concerning Accenture’s responses. The parties reached

agreement on search terms and custodians on July 22, 2020. Accenture will begin making

rolling productions of documents in the coming weeks. Accenture also served discovery upon

the Consumer Plaintiffs. The Consumer Plaintiffs served their written responses to Accenture’s

discovery on July 23, 2020, and Accenture is currently reviewing those responses.

       In the Government Track, the parties continue to meet and confer regarding the City of

Chicago’s responses to Marriott’s First and Second Set of Interrogatories and Marriott’s First Set

of Requests for Production. On January 30, 2020, Marriott served its First Set of Document

Requests and Interrogatories to the City of Chicago. The City of Chicago responded and

objected to those requests and interrogatories on April 1, 2020. Marriott served its Second Set of

Interrogatories on the City of Chicago on May 29, 2020. The City of Chicago responded and

objected to those interrogatories on June 29, 2020. The parties had their most recent meet and

confer on July 20, 2020. Pending final written correspondence between the parties to attempt to

narrow the issues in dispute, the parties anticipate bringing certain unresolved issues related to

these requests to Special Master Facciola’s attention.

       In the FI Track, on February 21, 2020, Marriott served its Second Set of Interrogatories

and Requests for Production. The FI Track Plaintiff served its responses and objections to those

requests on March 23, 2020. On April 10, 2020, Marriott served its Second Set of Requests for

Admission to the FI Track Plaintiff. The FI Track Plaintiff served its responses and objections to

those requests on May 11, 2020. The parties have met and conferred regarding Marriott’s

discovery requests to narrow issues in dispute.




                                                  4
        Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 5 of 11



        On May 26, 2020, the parties participated in a telephonic conference with Special Master

Facciola on Marriott’s claim that the FI Track Plaintiff failed to comply with protocols governing

electronically stored information. At the conclusion of that conference, Special Master Facciola

recommended that no action be taken at this time without prejudice for Marriott to re-raise the

issue after it takes the depositions of FI Track Plaintiff employees. Marriott will take these

depositions on July 28-30, 2020.

        During the May 26, 2020 conference, the FI Track Plaintiff also informed Special Master

Facciola that it had advised Marriott on May 21, 2020, that it was no longer pursuing the claim

that it reimbursed customers for fraudulent charges on payment cards. On May 27, 2020, the

parties met and conferred regarding the manner in which the FI Track Plaintiff would

memorialize this change with the Court as well as the FI Track Plaintiff’s amendments to its

discovery responses. On July 9, 2020, the FI Track Plaintiff filed a letter motion for leave to file

a second amended complaint. (ECF No. 590.) Marriott filed a conditional opposition on July

20, 2020. (ECF No. 606.) The FI Track Plaintiff’s reply is due July 30, 2020.

        The parties in the Consumer, FI, and Government Tracks have also issued Rule 45

subpoenas to various third parties. Some third parties have begun producing documents in

response thereto, and efforts to meet and confer are underway for certain third parties. The

parties have also continued to meet and confer regarding issues relating to third-party discovery.

        Plaintiffs in the Consumer, FI, and Government Tracks drafted a Deposition Protocol,

which Defendants will review and comment on before the parties meet and confer regarding the

same.




                                                 5
       Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 6 of 11



           Proposed Adjustment To Case Schedule In Light Of Global Pandemic

       As the parties have discussed with the Court, the global pandemic has made conducting

discovery more difficult in this case. At present, fact discovery in the Consumer, FI, and

Government Tracks is scheduled to conclude on October 2, 2020 (ECF No. 361), and only one

deposition has taken place (in the Financial Institution Track). Discovery in the Securities and

Shareholder Derivative Tracks remains stayed pending the resolution of Defendants’ anticipated

motions to dismiss in those tracks. Although Plaintiffs in the Consumer, FI, and Government

Tracks have notified Marriott of their availability to take various depositions of Marriott

employees in order to meet the October 2, 2020 fact discovery deadline, the parties are

discussing proposed amendments to the case schedule and intend to jointly move the Court for

an extension of the discovery deadline.

                                          *      *       *

       Should the Court require additional information, the parties would be pleased to attend a

status conference at a date and time convenient for the Court.

///




                                                 6
       Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 7 of 11



Dated: July 28, 2020               Respectfully submitted by:

                                   /s/ Timothy Brown
                                   Timothy Brown (pro hac vice)
                                   THE BROWN LAW FIRM, P.C.
                                   240 Townsend Square
                                   Oyster Bay, NY 11771
                                   T 516.922.5427
                                   tbrown@thebrownlawfirm.net

                                   /s/ Gregory Egleston
                                   Gregory Egleston
                                   GAINEY MCKENNA & EGLESTON
                                   501 Fifth Avenue, 19th Floor
                                   New York, NY 10017
                                   T 212.983.1300
                                   gegleston@gme-law.com

                                   Plaintiffs' Co-Lead Counsel for Shareholder
                                   Derivative Track

                                   - and -

                                   /s/ Carol C. Villegas
                                   Carol C. Villegas
                                   LABATON SUCHAROW LLP
                                   140 Broadway
                                   New York, NY 10005
                                   T 212.907.0624
                                   cvillegas@labaton.com

                                   Lead Plaintiff’s Counsel for Securities Track

                                   - and -

                                   /s/ Amy E. Keller
                                   Amy E. Keller
                                   D. Md. Bar No. 20816
                                   DICELLO LEVITT GUTZLER LLC
                                   Ten North Dearborn Street, Eleventh Floor
                                   Chicago, IL 60602
                                   T 312.214.7900
                                   akeller@dicellolevitt.com.com

                                   /s/ James J. Pizzirusso
                                   James J. Pizzirusso



                                      7
Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 8 of 11



                            D. Md. Bar No. 20817
                            HAUSFELD LLP
                            1700 K Street NW Suite 650
                            Washington, DC 20006
                            T 202.540.7200
                            jpizzirusso@hausfeld.com

                            /s/ Andrew N. Friedman
                            Andrew N. Friedman
                            D. Md. Bar No. 14421
                            COHEN MILSTEIN SELLERS & TOLL PLLC
                            1100 New York Avenue, NW, Suite 500
                            Washington, DC 20005
                            T 202-408-4600
                            afriedman@cohenmilstein.com

                            Plaintiffs’ Co-lead Counsel for the Consumer
                            Track

                            - and -

                            /s/ Arthur Murray
                            Arthur Murray
                            MURRAY LAW FIRM
                            650 Poydras Street, Suite 2150 New Orleans, LA
                            70130
                            T 504.525.8100
                            amurray@murray-lawfirm.com

                            /s/ Steven Silverman
                            Steven D. Silverman
                            D. Md. Bar No. 22887
                            SILVERMAN THOMPSON SLUTKIN &
                            WHITE LLC
                            201 N. Charles Street, 26th Floor
                            Baltimore, MD 21201
                            T 410.385.2225

                            Plaintiff’s Co-Lead Counsel for the Financial
                            Institution Track

                            - and -

                            /s/ Benjamin Richman
                            Benjamin H. Richman
                            brichman@edelson.com



                               8
Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 9 of 11



                            Iman N. Boundaoui
                            iboundaui@edelson.com
                            EDELSON PC
                            350 North LaSalle, 14th Floor
                            Chicago, IL 60654
                            T 312.589.6370

                            Counsel for the City of Chicago, Government
                            Track

                            - and -

                            /s/ Lisa M. Ghannoum
                            Daniel R. Warren (pro hac vice)
                            Lisa M. Ghannoum (pro hac vice)
                            BAKER & HOSTETLER LLP
                            Key Tower
                            127 Public Square, Suite 2000
                            Cleveland, OH 44114
                            Tel: 216.621.0200
                            Fax: 216.696.0740
                            Email: dwarren@bakerlaw.com
                            Email: lghannoum@bakerlaw.com

                            Gilbert S. Keteltas (Bar No. 12679)
                            BAKER & HOSTETLER LLP
                            1050 Connecticut Ave. NW, Suite 1100
                            Washington, DC 20036
                            Tel: 202.861.1530
                            Fax: 202.861.1783
                            Email: gketeltas@bakerlaw.com

                            Defendants’ Co-Lead Counsel for the Consumer,
                            Financial Institution, and Government Tracks

                            /s/ Jason Mendro
                            Jason J. Mendro (Bar No. 17609)
                            Jeffrey S. Rosenberg (Bar No. 16736)
                            GIBSON, DUNN & CRUTCHER LLP
                            1050 Connecticut Avenue, N.W.
                            Washington, DC 20036
                            Tel.: (202) 955-8297
                            Fax: (202) 530-9500
                            jmendro@gibosndunn.com
                            jsrosenberg@gibsondunn.com




                               9
Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 10 of 11



                             Adam H. Offenhartz (pro hac vice)
                             Laura K. O’Boyle (pro hac vice)
                             GIBSON, DUNN & CRUTCHER LLP
                             200 Park Avenue
                             New York, NY 10166
                             Tel.: (212) 351-4000
                             Fax.: (212) 351-4036
                             aoffenhartz@gibsondunn.com
                             loboyle@gibsondunn.com

                             Counsel for Defendants in the Securities and
                             Derivative Action Tracks

                             - and -

                             /s/ Craig Primis
                             Craig S. Primis, P.C. (Bar No. 811151)
                             K. Winn Allen (Bar No. 8111189)
                             Devin S. Anderson (Bar No. 805892)
                             Emily M. Long (Bar No. 811317)
                             Katherine E. Canning (Bar No. 811149)
                             KIRKLAND & ELLIS LLP
                             1301 Pennsylvania Ave., N.W.
                             Washington, D.C. 20004
                             Tel: 202.389-5000
                             Fax: 202.389-5200

                             Counsel for Defendants Accenture plc and
                             Accenture LLP




                               10
      Case 8:19-md-02879-PWG Document 612 Filed 07/28/20 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I, Lisa M. Ghannoum, hereby certify that on July 28, 2020, I served the above and

foregoing Joint Status Report on all counsel of record by filing it electronically with the Clerk of

the Court using the CM/ECF filing system.


                                              /s/ Lisa M. Ghannoum
                                              Lisa M. Ghannoum
